Citation Nr: 1522640	
Decision Date: 05/28/15    Archive Date: 06/11/15

DOCKET NO.  13-32 585	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the Commonwealth of Puerto Rico


THE ISSUE

Entitlement to service connection claim for a psychiatric disorder, to include as secondary to service-connected disabilities.


REPRESENTATION

Appellant represented by:	Puerto Rico Public Advocate for Veterans Affairs


ATTORNEY FOR THE BOARD

A. D. Jackson, Counsel



INTRODUCTION

The Veteran served on active duty from June 21, 1966 to October 18, 1966. 

This matter comes before the Board of Veterans' Appeals (Board) from a February 2008 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in San Juan, the Commonwealth of Puerto Rico.  The case was before the Board in June 2014 and has been returned for review.   

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

In June 2014, the case was remanded to obtain additional VA medical commentary, specifically to determine whether any diagnosed psychiatric disability was proximately due to or aggravated by the Veteran's service-connected disabilities. 

After reviewing the medical records a VA psychiatrist in August 2014 found that it was less than likely that the Veteran's depressive disorder was proximately due to or aggravated by his service-connected disabilities.  In reporting her rationale, the psychiatrist noted that it was 41 years before the Veteran sought psychiatric treatment.  However, this reasoning is not relevant to the issue of secondary service connection.  Therefore, a clarifying opinion is required.  In addition, a complete copy of the Veteran's VA psychiatric examination conducted on October 5, 1967 must be associated with the file.

Accordingly, the case is REMANDED for the following action:

1.  Make arrangements to obtain the Veteran's treatment from the San Juan VA Medical Center (VAMC), dated since October 2013, and associate them with the file.

2.  Make arrangements to obtain a complete copy of the Veteran's VA psychiatric examination conducted on October 5, 1967, and associate it with the file.

3.  After the above development has been completed, arrange for a VA psychiatrist to review the Veteran's claims folder.  The examiner should address the following:

(a) Whether it is at least as likely as not (50 percent probability or greater) that the Veteran's current psychiatric disorder(s) had its clinical onset during active service or is related to any in-service disease, event, or injury.  In providing this opinion, the examiner must acknowledge the VA psychiatric examination conducted on October 5, 1967.

(b) Whether it is at least as likely as not (50 percent or greater probability) that the Veteran's current psychiatric disorder(s) was caused by his service-connected disabilities (i.e., bilateral knee disorders and pterygium of the left eye).  

(c) Whether it is at least as likely as not (50 percent or greater probability) that the Veteran's current psychiatric disorder(s) was aggravated (meaning chronically worsened) by his service-connected disabilities (i.e., bilateral knee disorders and pterygium of the left eye).  

In providing answers to (b) and (c), the examiner must acknowledge the Veteran's complaints of depression and anxiety due to his service-connected disabilities. 

The examiner must provide a comprehensive report including complete rationales for all opinions and conclusions reached.

It may be necessary to have the Veteran reexamined, but this is left to the examiner's discretion.

4.  Thereafter, readjudicate the Veteran's claim.  If any benefit sought on appeal remains denied, the Veteran and his representative, if any, should be provided a supplemental statement of the case, and an appropriate period of time should be allowed for response before the case is returned to the Board.

The Appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
P.M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).

